[ex10361.jpg] [ex10361.jpg]SHARP EXECUTIVE ASSOCIATES, INC.

International Financial Management Consultancy










September 10, 2018




Steven A. Osterberg, President and CEO

Timberline Resources

101 E. Lakeside Ave.

Coeur d’Alene, ID 83814




Dear Steve:




This letter formalizes an understanding of services acceptable to Timberline
Resources (“Timberline”) and fees associated with the work to be performed by
Sharp Executive Associates, Inc. (“Sharp”) personnel. This letter also
enumerates the responsibilities of the parties.




The scope of services to be provided by Sharp will consist of support,
analytical and professional services to the Executive Management of Timberline,
which may include:

·

Serving as Chief Financial Officer and Secretary of Timberline,

·

Performing typical CFO services required of a publicly-traded company, including
preparation and filing of Forms 10-k, 10-Q, 8-K, registration documents and
similar filings with the Canadian exchange,

·

Supervising staff of Timberline, as available, in financial accounting matters,

·

Assisting management and the Board of Directors as Corporate Secretary of
Timberline,

·

Working with management to identify and secure investors, and assisting with
investor relations,

·

Advising on Federal and State tax matters as they relate to Timberline’s
business strategies,

·

Advising on, and operation of, effective internal control over financial
reporting and safeguarding assets, and/or

·

Advising, identifying and ensuring that Timberline complies with the
requirements of state, province and federal laws and regulations applicable to
its activities.

·

Other professional services as requested by you and/or Timberline’s Board of
Directors.

To accomplish these tasks or any others, Sharp will have made available to it
all industry and financial records and related information in the course of the
work.




Due to the nature of the work to be completed, it is not possible for us to
estimate a fixed fee or a range of fees that may be incurred during the work.
Our fees for services are based upon time expended, and will be billed at our
normal billing rates. Any direct costs incurred by Sharp will be billed
separately at a per hour rate equivalent to 50% of that staff person’s normal
billing rate, plus any out-of-pocket travel and other expenses. The billing
rates and portion payable in cash is as follows:




 

Normal Billing Rate

Clerical

    $35 per hour

Senior Accountant

    $80 per hour

Supervisor/Manager

    $120 per hour

Owner/Member

    $150 per hour








714 Whisperwood Ct • Nampa, Idaho 83686• Phone: 208-697-1641

Email: tedsharp@sharpexec.com  Website: www.sharpexec.com




--------------------------------------------------------------------------------

Sharp anticipates the work being performed personally by Ted R. Sharp, CPA,
Owner/Member, for which a resume has been provided prior to this engagement
letter. If and when an opportunity presents itself to assign less-complicated or
clerical tasks, and thereby save Timberline fees, Sharp will make every effort
to assign tasks or portions of the project to appropriately qualified persons at
lower billing rates.




Both parties agree that Ted R. Sharp will be designated as the Chief Financial
Officer of Timberline and will sign all SEC documents, filings and
communications as such. In relation to appointment as CFO, Mr. Sharp will be
issued stock or options for stock commensurate with the appointment of other
executive officers of Timberline. Mr. Sharp and his firm will be included in the
Director & Officer coverage under Timberline’s insurance plans.




The terms of this engagement letter cover the work time provided to Timberline
beginning at August 20, 2018. Time incurred by Sharp in direct relation to
Timberline or as part of general discussions in meetings prior to this
engagement letter has been provided on a ‘pro bono’ basis and will not be billed
to Timberline.




Sharp’s invoices will be submitted monthly and are due and payable in U.S.
dollars upon receipt of the invoice. Payments under this agreement will occur
monthly in the normal course of business arising from the submission of invoices
from Sharp. Sharp may suspend performance of services under this engagement if
Timberline fails to make payment when due. Sharp shall have no liability to
Timberline for suspension of services for failure to receive payment for
services and out-of-pocket expenses as provided herein.




If circumstances are encountered that affect our ability to proceed according to
the plan outlined, such as major scope changes or the loss of key Timberline
personnel, we will inform you promptly and seek your approval for any changes in
scope, timing, or fees that may result from such circumstances.




Sharp agrees to keep confidential the financial, statistical, and personnel data
of Timberline and any other information that is clearly designated in writing as
confidential by Timberline. Sharp will instruct its personnel to keep such
information confidential by using the same discretion that they would use with
similar data that Sharp designates as confidential. If requested by Timberline,
Sharp will return all confidential data of Timberline upon termination of this
engagement.




In no event shall Sharp be liable to Timberline, or to any third party, whether
a claim be in tort, contract, or otherwise: (a) for any amount in excess of the
total professional fees paid to Sharp under this engagement letter, (b) for any
work performed by or work product produced by Timberline personnel in connection
with this engagement, or (c) for any consequential, indirect, exemplary,
punitive, lost profit, or similar damages, even if Sharp has been apprised of
the possibility thereof. In addition, Sharp will have no liability to
Timberline, or to any third party by reason of any action taken or omitted by us
in good faith relating to this engagement.




This engagement letter does not represent an employment agreement; Sharp is an
independent contractor in all respects and retains the responsibility to
maintain workman’s compensation and unemployment insurances and pay all
obligations and taxes on its own personnel. During the period of services,
Timberline agrees that Sharp will serve as a member of Management and therefore
will provide Directors and Officers insurance to protect Sharp against claims
arising from its services. Sharp is responsible for its own liability and
professional services insurance as is normal for an accounting or consulting
firm.








714 Whisperwood Ct • Nampa, Idaho 83686• Phone: 208-697-1641

Email: tedsharp@sharpexec.com  Website: www.sharpexec.com




--------------------------------------------------------------------------------

All services by Sharp personnel will be rendered by and under the supervision of
qualified staff in accordance with the terms and conditions set forth in this
letter. Sharp will rely on the timeliness, accuracy and completeness of
information and cannot be held responsible in any way for information provided
by Timberline.




In the event we are requested or authorized by Timberline or are required by
government regulation, subpoena, or other legal process to produce our documents
or our personnel as witnesses with respect to our engagements for Timberline,
Timberline will, so long as we are not a party to the proceeding in which the
information is sought, reimburse us for our professional time and expenses, as
well as the fees and expenses of our counsel, incurred in responding to such
requests.




This letter may be terminated at any time upon 30-days’ notice by either party.
There is no penalty or fee for termination other than payment of time and
expenses expended through the date of final termination. The termination may be
immediate by either party as a result of illegal acts, breach of contract, or
other reasonable cause by the other party.




It is agreed by Timberline and Sharp or any successors in interest that no claim
arising out of services rendered pursuant to this agreement by or on behalf of
Timberline shall be asserted more than two years after the date of the last
engagement completed by Sharp.




This letter constitutes the complete and exclusive statement of agreement
between Sharp and Timberline, superseding all proposals, oral or written, and
all other communications, with respect to the terms of the engagement between
the parties.




If this letter defines the arrangements as Timberline understands them, please
sign and date the enclosed copy and return it to us. We appreciate your
business.




Sincerely,




Sharp Executive Associates, Inc.










Ted R. Sharp, CPA

Owner/Member of the Firm







Confirmed on behalf of Timberline:










__________________________  ______________________ ___________________

Authorized Signature

Title

  Date








714 Whisperwood Ct • Nampa, Idaho 83686• Phone: 208-697-1641

Email: tedsharp@sharpexec.com  Website: www.sharpexec.com


